Citation Nr: 1125374	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-09 754	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and August 2008 rating decisions issued by the Indianapolis, Indiana RO (Indianapolis RO), which, in part, denied service connection for bilateral hearing loss and tinnitus.  Jurisdiction over the claims was subsequently transferred to the RO in Roanoke, Virginia.

The Veteran testified at a Board hearing in April 2011.  A copy of the transcript is in the record.

In terms of matters not on appeal, the appeal also initially included a claim for service connection for asbestosis, but the Veteran withdrew this claim during his April 2011 Board hearing.  38 C.F.R. § 20.204 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action, on his part, is required.


REMAND

During the April 2011 hearing, the Veteran testified that he had undergone a VA audiological examination in October 2010 at the VA Medical Center (VAMC) in Salem, Virginia.  Additionally, he noted that he was receiving continued treatment for his hearing loss at Miracle Ear.  

There are currently no records pertaining to the Veteran's October 2010 VA audiological examination in the claims file.  Additionally, the most recent records from Miracle Ear currently associated with the claims file are from December 2009.  

Therefore, it appears that there are additional records pertaining to the Veteran's diagnosis of, and treatment for, his hearing loss and tinnitus.  There is no documentation in the claims file indicating that any attempt was made to obtain these records from the Salem VAMC, and therefore, a remand is warranted.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).  On remand, additional private treatment records should also be sought.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between a current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, supra.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran has claimed to suffer from bilateral hearing loss and tinnitus since being exposed to acoustic trauma while serving in the Navy.  A December 2009 statement from a Miracle Ear hearing aid specialist indicates that the Veteran has bilateral hearing loss but does not detail the specific audiological thresholds.  Moreover, under the holding in Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  In light of the above, the Board finds that a VA examination and medical opinion explicitly addressing the medical relationship, if any, between the claimed hearing loss and tinnitus and likely in-service noise exposure during active duty service that is supported by fully-stated rationale, would be helpful in resolving the claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all medical records pertaining to treatment of the Veteran from all VA facilities identified by him, to include, but not limited to, those from the Salem VAMC relating to an October 2010 VA audiological examination.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that he identify healthcare providers who have treated him for hearing loss and tinnitus and ask him to provide authorization to enable VA to obtain all pertinent records.  Specifically request that the Veteran provide authorization for private medical records from Miracle Ear, to include December 2009 audiogram and evaluation results and subsequent treatment records.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, arrange for the Veteran to undergo a VA examination in accord with Training Letter No. 10-02.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

In accord with Training Letter No. 10-02, the examiner should specifically indicate, with respect to each ear, whether the Veteran currently has tinnitus and hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  

If any hearing loss disability and/or tinnitus is diagnosed, also with respect to each ear, the examiner should offer an opinion, consistent with sound medical principles, as whether it is at least as likely as not (50 percent or greater probability) that such disability is the result of injury or disease (to particularly include alleged in-service noise exposure) incurred or aggravated by disease or injury during any period of active duty.  If tinnitus is associated with conditions other than hearing loss, the examiner must indicate that the complaint of tinnitus requires referral to another provider (appropriate provider to be determined by the VAMC, Compensation & Pension (C&P) Director or other responsible person as with contractors) for determination of etiology.

The examiner should set forth all examination findings meeting the provisions of Training Letter No. 10-02, along with a complete rationale for the conclusions reached, in a printed report.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the service-connection claims remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


